Citation Nr: 1517743	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for anemia.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction resides with the Boise, Idaho RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a January 2015 video conference Board hearing, the transcript of which is included in the record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates that the Veteran has not been diagnosed with anemia at any time since service separation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for anemia have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in June 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, the January 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for anemia in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The examiner reviewed the claims file, to include blood tests, and provided an opinion as to the nature and progress of the Veteran's anemia.   

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of anemia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Service Connection for Anemia

The Veteran maintains that service connection is warranted for anemia because he was diagnosed as anemic in service.  During the January 2015 Board Hearing, the Veteran testified that he was taking vitamins, which contained iron, in order to "keep my iron up."  See January 2015 Board Hearing Transcript at pg. 6.  

Upon review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current anemia disability.  

Service treatment records reveal that the Veteran was diagnosed in February 2007 with colon cancer.  He initially presented to the clinic in December 2006 with complaints of lower abdominal pain and several laboratory serum and stool studies showed, in pertinent part, that he was "mildly anemic."  See March 2010 medical report from Flight Surgeon B.B.  Accordingly, the Board finds that the Veteran was anemic during service.  

The Board further finds, however, that the Veteran's anemia resolved in service and has not been diagnosed since service separation.  A January 2009 Aeromedical Summary noted that the Veteran's colon cancer had been treated with chemotherapy.  It was further reported that subsequent laboratory studies and imaging studies were normal.  Notably, the examiner stated that "he has no signs of the anemia he experienced earlier in his therapy."  See also March 2009 Medical Evaluation Board Report (restating that the Veteran had no signs of the anemia he experienced earlier in his therapy).

Following service separation, VA and private treatment records are absent for a diagnosis of anemia.

The Veteran was afforded a VA examination in July 2010 to assist in determining the nature and etiology of the claimed anemic disorder.  The examiner reviewed the claims file, interviewed the Veteran, and reviewed the most recent blood test results conducted in February 2010.  The examiner noted that the Veteran had a history of anemia, which was first diagnosed in 2007 when the Veteran was being monitored with his chemotherapy treatment.  The examiner further stated that the Veteran was "no longer on iron pills now" and was not under any current treatment.  His last blood test results were normal and there were no current complaints of his anemia.  The examiner then diagnosed the Veteran with a history of anemia, which was noted as having resolved.  

The Board acknowledges the Veteran's contentions that service connection should be granted based on his in-service diagnosis of anemia.  As a lay person, however the Veteran is not competent to diagnose anemia as he has not been shown to have the requisite medical knowledge, training, or experience to diagnose anemia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Anemia is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current diagnosis of anemia.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for anemia and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for anemia is denied.

REMAND

In regard to the claim for service connection for bilateral hearing loss, the Board notes that impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent (emphasis added).  38 C.F.R. § 3.385 (2014).  

In a July 2010 VA audiological examination report, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 20, 10, 10, and 20, respectively.  In the right ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 20, 20, 15, and 20, respectively.  In the portion of the VA examination report titled "PHYSICAL EXAM," the speech recognition scores for both ears were noted to be "92" percent.  However, in a following section of the report titled "RESULTS OF ALL DIAGNOSTIC AND CLINICAL TESTS CONDUCTED IN THE EXAMINATION," the examiner noted that the Veteran's word recognition was "good" with scores of "94" percent in both ears.  

The Board finds that these findings by the July 2010 VA examiner are contradictory as a speech recognition score of 92 percent, as opposed to 94 percent, would meet the criteria for hearing loss disability for VA compensation purposes.  Accordingly, a new VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's hearing loss.  The examiner is requested to review the claims file and to offer an opinion as to whether: (a) the Veteran has a bilateral hearing loss disability that meets the criteria under 38 C.F.R. § 3.385; and (b) if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any such hearing loss had its onset during service or is related to any in-service event or injury.  

2.  Thereafter, the issue of service connection for bilateral hearing loss should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


